DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 3, 15, 16, 36 have been canceled.
Claims 1, 4-14, 17-35, and 37-49 are pending in the instant application.


Applicant’s election of the invention of the anti-FcRn antibody species comprising the six CDR sequences of SEQ ID NOs1-6 in the reply filed on July 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Information Disclosure Statement
The IDS forms received 6/24/2021 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Specifically, claim 17 is recited as depending from claim 16, but claim 16 is presently canceled.  As such it is impossible to know the metes and bound of claim 17 with certainty and thus the claim is indefinite.

In the spirit of compact prosecution, for the remainder of this office action it has bene assumed that claim 17 is actually directly depending from independent claim 1.  If this was not actually applicant’s intent, additional grounds of rejection necessitated by applicant’s amendments will be set forth in future office actions.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9, 11, 12, 17-35, 37-39, 41-44, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
2m (claim 34).  To support such breadth the specification discloses the anti-FcRn antibody UCB7665/rozanolixizumab (SEQ ID NOs:43 and 22) as well as variants of this antibody, such as truncations with just the variable domains (i.e. the VH of SEQ ID NO:29 and the VL of SEQ ID NO:15, see claim 8).  Minimal interim results of a human clinical trial to treat ITP by administering rozanolixizumab are reported in example 2.   
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human FcRn) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 
It is noted that applicant has not claimed a product, but rather a method of administering a product.  However, artisans must reasonably be in possession of a product in order to be in possession of methods of administering said product.  As has already been pointed out the broadest claims recite no structure for the administered antibodies which minimally have the functional property of binding to FcRn, and dependent claims which recite additional function properties, such as high affinity binding (claim 17), blocking (claim 33) and not binding 2m (claim 34, and it should be noted that the FcRn polypeptide is expressed on the cell surface in a complex that also contains 2m, see page 5 of the instant specification) also lack any specific structure which is tied to these functional properties.  Thus, all of claims 1, 5, 9, 11, 12, 17-35, 37-39, 41-44, and 49 recite administration of a product to treat ITP which is defined using only functional language.  Other claims such as claims 6 and 7 attempt to provide some structure, such as either a VH or VL sequence defined by SEQ ID number, but neither claim contains a paired VH/VL (compare claims 6 and 7 to claim 8 which is not part of the instant rejection) and thus lacks the six defined CDR sequences generally accepted in the art as being the structure which is correlated with functional activities such as antigen binding.  Note also that while a variable domain does comprise three CDRs, the 80% identical language allows for mutations/sequence alterations anywhere along the 
Therefore, in view of the breadth of the claims and the teachings of the art, artisans would reasonably conclude that applicant was not in possession of the full breadth of anti-FcRn antibodies at the time the instant application was filed even if applicant was in possession of rozanolixizumab/UCB7665.  Logically, if applicant was not in possession of the agent which is being administered, applicant also was not in possession of methods of administering such reagents at the time the instant application was filed.

Claims 1, 4-14, 17-35, and 37-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has claimed methods of “treating or preventing” immune (idiopathic) thrombocytopenic purpura by administering an antibody that binds to FcRn.  Applicant discloses limited preliminary data from the administration of UCB7665/rozanolixizumab 
Page 36 of the instant specification presents non-limiting guidance concerning what is encompassed by “treatment” and “prevention”, with treatment encompassing any reduction in disease severity while “prevention” encompasses any reduction or delay in the onset of symptoms of ITP.  As set forth above, the clinical data shared in the instant specification, while demonstrating treatment in that disease severity was reduced, does not demonstrate “prevention” as the patients already had ITP before being selected for the study.  The instant application does not appear to disclose any diagnostic method to determine who will or will not develop ITP in the future, and reasonably “prevention” means that something never happens at all (i.e. encompasses 100% efficacy).  As evidenced by the Merck Manual, ITP is diagnosed upon the presence of observable clinical signs and symptoms, most notable being low platelet count (see entire document).  Given that artisans would need to identity the human subject prior to the manifestation of any clinical sign or symptom of ITP in order to “prevent” ITP identifying the patient population upon whom such a method will be practiced is non-trivial as no human reasonably wants/needs ITP yet performing the claimed methods upon every extant person for the purpose of “prevention” is clearly unreasonable.  Thus, significant issues surrounding both patient selection as well as efficacy levels are raised by the concept of “prevention” as set forth in the instant application, with such issues requiring significant unpredictable basic science research and experimentation in order to be able to practice the full breadth of what has been claimed by applicant.

          

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-14, 17-21, 28, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finney et al. (WO 2014/019727).
Finney et al. disclose antibodies that bind FcRn as well as the administration of such antibodies to treat human diseases including ITP (see entire document, particularly the abstract, claims, and pages 33-36).  Notably, the antibodies disclosed by Finney et al. have the same sequences as those recited by SEQ ID number in the instant claims (see enclosed alignments), and note that as per the paragraph spanning page 2-3 of the instant specification as well as lines 15-17 of page 42 of the instant specification these sequences are those of rozanolixizumab/UCB7665.  Administered anti-FcRn antibodies are disclosed as being of various isotypes including IgG4P as well .         


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 22-27, 29-31, 35, and 37-49 are rejected under 35 U.S.C. 103 as being unpatentable over Finney et al. (WO 2014/019727).
Finney et al. disclose antibodies that bind FcRn as well as the administration of such antibodies to treat human diseases including ITP (see entire document, particularly the abstract, claims, and pages 33-36).  Notably, the antibodies disclosed by Finney et al. have the same sequences as those recited by SEQ ID number in the instant claims (see enclosed alignments), and note that as per the paragraph spanning page 2-3 of the instant specification as well as lines 15-17 of page 42 of the instant specification these sequences are those of rozanolixizumab/UCB7665.  Administered anti-FcRn antibodies are disclosed as being of various isotypes including IgG4P as well as antigen binding fragments including Fab (see for example pages 5-17).  Notably, the antibodies of Finney et al. are disclosed as binding with high affinity (i.e. 100pM or less) at both pH 6 and 7.4 (see for example page 19 as well as working examples 3-5) and as being administered as part of pharmaceutical compositions comprising additional active therapeutic agents (see particularly pages 28-33).  Dosing information including mass of administered drug as well as routes and time intervals of repeated administration that meet the instant claim limitations are also disclosed (see particularly pages 29-31), with 20 mg/kg being administered intravenously as part of a working example (see particularly example 7).  It is also disclosed that dosing can be varied to best meet the needs of the patient, and that such optimization is routinely done by clinicians (see most particularly lines 16-25 of page 29). These teachings differ from the instant claimed invention in that the exact doses and time intervals as recited in the instant claims are not explicitly taught by Finney et al.
Given that Finney explicitly teach that administration of the same active agent (UCB7665/rozanolixizumab) for the treatment of the same disease (ITP) determining appropriate doses and time intervals between administrations is a matter of routine optimization of a results effective variable in order to best meet the needs of the patient, wherein the “results” are the ITP patient improving (i.e. being “treated”) and the variable In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, given that the prior art teaches administering rozanolixizumab to treat ITP and that such administrations can be varied to meet the needs of the patient, determining specific values such as those recited in the instant claims appears to involve no more than routine optimization to determine the best ways to implement the teachings of the prior art to best meet the needs of the patient.  Additionally, given the large array of drug dose values as well as time intervals recited in the instant claims, there does not appear to be any criticality to either the drug mass or time value as all such values are effective in treating ITP as is evidenced by the instant claims themselves.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 9, 11, 12, 17-35, 37-39, 41-44, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,273,302. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed inventions are obvious variants of the issued claims.
Specifically the ‘302 patent recites antibody products that bind FcRn, as well as methods of administering such antibodies to treat ITP (see all issued claims, most notably claims 20 and 21).  Notably, the antibodies claimed and administered in the ‘302 patent are defined by SEQ ID number while the instant claimed inventions are not limited to any particular sequence.  While it is true that the issued claims do not recite limitations such as the mass of antibody administered or how frequently it is administered, given the existence of claims 20 and 21 artisans would know that the antibodies and antibody compositions of the ‘302 patent are effective in treating ITP.  Thus, artisans would be motivated to figure out using routine optimization how much In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, given that the ‘302 patent claims administering anti-FcRn antibodies defined by SEQ ID number to treat ITP, determining specific values such as those recited in the instant claims which would be needed to actually perform an administration to a patient appears to involve no more than routine optimization to determine the best ways to implement the prior claimed treatment methods.  Additionally, given the large array of drug dose values as well as time intervals recited in the instant claims, there does not appear to be any criticality to either the drug mass or time value as all such values are effective in treating ITP as is evidenced by the instant claims themselves, as well as the generic nature of the issued claims.  
It is noted that none of the instant inventors are inventors listed on the ‘302 patent.  However, given that both the instant application and the ‘302 patent are commonly assigned to UCB Biopharma the instant rejection has been set forth.  If the assignment data is incorrect, applicant is invited to clarify the matter in the written record.


Claims 1, 4-14, 17-35, and 37-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 20-23 of copending Application No. 16/271,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is an obvious variant of the inventions of the copending application.
Specifically, the copending claims recite methods of administering antibodies that bind to FcRn for the purpose of treating various diseases including ITP (see all In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, given that the copending claims administer anti-FcRn antibodies defined by SEQ ID number to treat ITP that are the same as the instant application, determining specific values such as those recited in the instant claims which would be needed to actually perform an administration to a patient appears to involve no more than routine optimization to determine the best ways to implement the copending claimed treatment methods.  Additionally, given the large array of drug dose values as well as time intervals recited in the instant claims, there does not appear to be any criticality to either the drug mass or time value as all such values are effective in treating ITP as is evidenced by the instant claims themselves.
It is noted that none of the instant inventors are inventors listed on the copending application.  However, given that both the instant and copending application appear to be commonly assigned to UCB Biopharma the instant rejection has been set forth.  If the assignment data is incorrect, applicant is invited to clarify the matter in the written record.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644